DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2022 has been entered.
Claims 1-5 and 7-17 are pending, claims 1 and 11 are amended, claim 6 is cancelled, and claims 12-17 are newly added.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 8 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yukimoto (US 2012/0180518).
In regards to claim 1, Yukimoto discloses

a first space forming portion (10) having a first refrigerant port (14), to which a first refrigerant pipe (11) is to be connected, and a second refrigerant port, to which a second refrigerant pipe (Pg) is to be connected; and
a second space forming portion (26, 30), which projects laterally from a lower part of the first space forming portion (Fig.23), and has a plurality of heat transfer pipe connecting portions (for pipes Pd), wherein:
the first space forming portion defines a first space inside, the second space forming portion defines a second space inside (Fig.23),
the first space inside the first space forming portion is larger than the second space inside the second space forming portion (Fig.23), and
an inner bottom surface of the second space forming portion is inclined with respect to a horizontal plane (Fig.23, section 26 is inclined with respect to a horizontal plane, and section 30 is cylindrical).
In regards to claim 2, Yukimoto discloses that an axis of the second refrigerant port is offset from an axis of the first refrigerant port (Fig.23).
In regards to claim 5, Yukimoto discloses that a space inside the first space forming portion becomes smaller toward the second space forming portion (Fig.23).
In regards to claim 7, Yukimoto discloses that the first refrigerant port and the second refrigerant port are formed at positions different from a boundary portion between the first space forming portion and the second space forming portion (Fig.23).
In regards to claim 8, Yukimoto discloses

In regards to claim 10, Yukimoto discloses
A refrigeration cycle apparatus (Fig.3), comprising the heat exchanger of claim 8.
In regards to claim 11, Yukimoto discloses
A refrigerant distributor (Fig.23), comprising:
a first space forming portion (10) having a first refrigerant port (14) and a second refrigerant port (for pipe Pg);
a second space forming portion (26, 30), which projects laterally from a lower part of the first space forming portion, and has a plurality of heat transfer pipe connecting portions (for pipes Pd);
wherein an inner surface of the first space forming portion has a curved surface continuous from the first refrigerant port (chamber 10 is cylindrical as shown in some of the side views, see Fig.1b), and wherein a first refrigerant pipe (11) to be connected to the first refrigerant port is arranged along a tangent line of the curved surface at the first refrigerant port (Figs.1b and 23), wherein:
the first space forming portion defines a first space inside, the second space forming portion defines a second space inside (Fig.23),
the first space inside the first space forming portion is larger than the second space inside the second space forming portion (Fig.23), and

In regards to claim 12, Yukimoto discloses that the horizontal plane includes the lower part of the first space forming portion from which the second space forming portion projects, and the horizontal plane does not intersect the second space (Figs.23 and 25, other embodiments of the distributor such as Fig.25 show a completely inclined second space 30).
In regards to claim 13, Yukimoto discloses that the inner bottom surface of the second space forming portion is inclined away from the horizontal plane (Figs.23 and 25).
In regards to claim 14, Yukimoto discloses that the horizontal plane intersects the plurality of heat transfer connecting portions (Fig.23).
In regards to claim 15, Yukimoto discloses that the horizontal plane includes the lower part of the first space forming portion from which the second space forming portion projects, and the horizontal plane does not intersect the second space (Figs.23 and 25, other embodiments of the distributor such as Fig.25 show a completely inclined second space 30).
In regards to claim 16, Yukimoto discloses that the inner bottom surface of the second space forming portion is inclined away from the horizontal plane (Figs.23 and 25).
In regards to claim 17, Yukimoto discloses that the horizontal plane intersects the plurality of heat transfer connecting portions (Fig.23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yukimoto in view of Yu (US 2015/0219375).
In regards to claim 3, Yukimoto discloses that that the second space forming portion is arranged so that the longitudinal direction of the second space forming portion matches with a horizontal direction (Fig.23), but does not specifically disclose the plurality of heat transfer pipe connecting portions are arranged side by side in a longitudinal direction of the second space forming portion.
Yu teaches a heat exchanger (Fig.1) comprising a first space forming portion (2) and a second space forming portion (1), wherein a plurality of heat transfer pipe connecting portions are arranged side by side in a longitudinal direction of the second space forming portion, and wherein the second space forming portion is arranged so that the longitudinal direction of the second space forming portion matches with a horizontal direction (Fig.1, the longitudinal direction of header space 1 is in the horizontal direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yukimoto’s heat exchanger such that the heat transfer pipe connecting portions are arranged side by side in a longitudinal direction of the second 
In regards to claim 4, Yukimoto does not specifically disclose that the heat transfer pipe connecting portions are formed in an upper surface of the second space forming portion.
Yu teaches heat transfer pipe connecting portions (Fig.1, to which flat pipes 3 are connected) formed in an upper surface of the second space forming portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yukimoto’s heat exchanger to have a vertical core rather than a horizontal core such that the heat transfer pipe connecting portions are formed in an upper surface of the second space forming portion as taught by Yu since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 (VI-C).
In regards to claim 9, Yukimoto does not disclose that lower end portions of the heat transfer pipes are inserted into the second space forming portion, and wherein end surfaces of the lower end portions of the heat transfer pipes are inclined with respect to a horizontal plane.
	Yu teaches that lower end portions of the heat transfer pipes are inserted into the second space forming portion (Fig.1), and wherein end surfaces of the lower end portions of the heat transfer pipes are inclined with respect to a horizontal plane (Fig.1, due to curvature in the tubes, the end portions are inclined with respect to a horizontal plane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yukimoto’s heat exchanger to have a vertical core 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763